UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                -i ~· ~,         i       -;,   ~    '!
---------------------------------------------------------------X                              ., f   I/..,   .       ~         '....'J-


FLOYD MCGARRELL,


                          Plaintiff,                               ORDER

         -v.-
                                                                   18 Civ. 1301 (AT) (GWG)

CITY OF NEW YORK, et al.,

                          Defendants.
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

         On October 17, 2019, the defendants wrote to the Court because plaintiff had failed to
respond to defendants' discovery requests. On October 18, 2019, the Court issued an Order
directing plaintiff to respond to defendants' interrogatories and request for documents by
November 8, 2019. Plaintiff was warned that failure to do so might result in his case being
dismissed. In a letter dated November 20, 2019 (Docket# 53), defendants reported that plaintiff
still has not responded to defendants' discovery requests and thus has failed to comply with the
Court's October 18, 2019, Order.

      The Court will give plaintiff one final opportunity to comply with the Court's order.
Accordingly, it is hereby ORDERED as follows

         ( 1) on or before December 13, 2019, plaintiff shall respond, in writing, to the
         interrogatories and request for documents by sending his response to defendants'
         attorney; and

         (2) on the date he mails or delivers that response, plaintiff shall telephone
         defendants' attorney, Ms. Bonillas at (212) 356-5035, to inform her that he
         mailed or delivered the materials. If she does not answer, he shall leave a
         voicemail.

If plaintiff has objections to the interrogatories and request for documents, he should discuss his
objections with defendants' attorney, Ms. Bonillas at (212) 356-3509, to determine if an
agreement can be reached. Any such discussion will not affect the deadlines above, however.

        The deadline for completion of fact discovery is extended without date. The defendants
shall propose a new date once the discovery issue is resolved.

        Plaintiff is warned that ifhe fails to comply with this order, his case may be dismissed
for violating court orders or for failure to prosecute.
        Finally, plaintiff is again reminded that the Pro Se Intake Unit at the United States
Courthouse, 500 Pearl Street, Room 230, New York, New York ((212) 805-0175) may be of
assistance in connection with court procedures. In additional, free legal help may be available
from the New York Legal Assistance Group Legal Clinic for Pro Se Litigants-(212) 659-6190
at the Foley Square Courthouse, 40 Centre Street, Room LL22.


Dated: New York, New York
       November 20, 2019

                                                    SO ORDERED:




Copy sent to:

Floyd McGarrell
713 St. Nicholas Avenue, Apt. #9
NewYork,NewYork 10031

Counsel by ECF




                                                2
